 Case 1:19-cv-00614-JTN-ESC ECF No. 17 filed 08/20/19 PageID.233 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ANTHONY DAUNT, TOM BARRETT,
AARON BEAUCHINE, KATHY BERDEN,
STEPHEN DAUNT, GERRY
HILDENBRAND, GARY KOUTSOUBOS,                      No. 1:19-cv-00614
LINDA LEE TARVER, PATRICK MEYERS,
MARIAN SHERIDAN, MARY SHINKLE,                     HON. JANET T. NEFF
NORM SHINKLE, PAUL SHERIDAN,
BRIDGET BEARD, CLINT TARVER,                       MAG. ELLEN S. CARMODY

       Plaintiffs,
v

JOCELYN BENSON, in her official capacity as
Michigan Secretary of State,

       Defendant.

John J. Bursch (P57679)
Attorney for Plaintiffs
9339 Cherry Valley SE, #78
Caledonia, Michigan 49316
616.450.4235

Heather S. Meingast (P55439)
Erik A. Grill (P64713)
Assistant Attorneys General
Attorneys for Defendant
P.O. Box 30217
Lansing, Michigan 48909
517.335.7659
                                               /

       DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE
                    RESPONSIVE PLEADING

      On August 19, 2019, Defendant Secretary of State Jocelyn Benson requested

a pre-motion conference prior to filing a motion to dismiss in lieu of filing an answer

to Plaintiffs’ complaint. Pursuant to this Court’s guidelines (IIIA1d), Defendant

                                           1
 Case 1:19-cv-00614-JTN-ESC ECF No. 17 filed 08/20/19 PageID.234 Page 2 of 2



Secretary of State Jocelyn Benson also moves for an extension of time to file that

responsive pleading.

      Plaintiffs have already filed a motion for preliminary injunction, and the

Secretary of State’s brief in opposition is due on or before August 27, 2019.

      WHEREFORE, Defendant Secretary of State Jocelyn Benson respectfully

requests the time to file a motion to dismiss be extended to a date and time after the

pre-motion conference.

                                        Respectfully submitted,

                                        DANA NESSEL
                                        Attorney General

                                        s/Heather S. Meingast
                                        Heather S. Meingast (P55439)
                                        Erik A. Grill (P64713)
                                        Assistant Attorneys General
                                        Attorneys for Defendant
                                        P.O. Box 30217
                                        Lansing, Michigan 48909
                                        517.335.7659
                                        Email: meingasth@michigan.gov
                                        (P55439)
Dated: August 20, 2019

                           CERTIFICATE OF SERVICE

I hereby certify that on August 20, 2019, I electronically filed the foregoing paper
with the Clerk of the Court using the ECF system which will send notification of
such filing of the foregoing document as well as via US Mail to all non-ECF
participants.
                                       s/Heather S. Meingast
                                       Heather S. Meingast (P55439)
                                       P.O. Box 30217
                                       Lansing, Michigan 48909
                                       517.335.7659
                                       Email: meingasth@michigan.gov
                                       P55439

                                           2
